DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “determine a relative location of each of the plurality of LEDs and plurality of photoreceptors; produce an estimated head pose based on the determined locations; receive a determined head pose based on inertial head-tracking; compare the estimated head pose to the determined head pose; and determine a drift correction factor based on the comparison” which are considered to be directed to mathematical relationships and calculations and/or mental processes such as evaluation. This judicial exception is not integrated into a practical application because the limitations “at least one processor in data communication with the plurality of photoreceptors and a memory storing processor executable code to configure the at least one processor to:” are considered to be generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Further the elements “a plurality of light emitting diodes (LEDs); a plurality of photoreceptors;” and “receive a signal from each of the plurality of photoreceptors, each 
Claims 2-9 and 11-15 do not integrate the abstract idea into a practical application nor do they add significantly more individually or in combination, thus they are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Babu (US 2021/0133447 A1) in view of Liu (US 10,466,779 B1).
In claim 1, Babu discloses an inertial head-tracking system (Fig. 1) comprising: a plurality of photoreceptors (Fig. 1, 102, 105, 109); and at least one processor (par. 4) in data communication with the plurality of photoreceptors and a memory (Par. 44, ROM) storing processor executable code to configure the at least one processor to: receive a signal from each of the plurality of photoreceptors (Par. 23), determine a relative location (Par. 33, x, y, z) of the head; produce an estimated head pose based on the determined locations (Par. 33, PTW pose); receive a determined head pose based on inertial head-tracking (Par. 36 “various IMU); compare the estimated head pose to the determined head pose (Par. 36); and determine a drift correction factor based on the comparison (Par. 27-28 and 33 examiner notes that head pose is used to model helmet camera data Par. 35-36, which is used to determine drift for the IMU).
Babu does not explicitly disclose a plurality of light emitting diodes (LEDs); receive a signal from each of the plurality of photoreceptors each signal corresponding to light from one or more of the plurality of LEDs; determine a relative location of each of the plurality of LEDs and plurality of photoreceptors (Emphasis added).
Liu teaches a plurality of light emitting diodes (LEDs) (Fig. 3, 310 Column 6 Lines 56-67); a plurality of photoreceptors (Fig. 3, 350/360); and at least one processor (Column 18 Lines 48-60 “processor”) in data communication with the plurality of photoreceptors and a memory (Column 18 Lines 48-60 “non-transitory computer readable storage medium”) storing processor executable code to configure the at least one processor to: receive a signal from each of the plurality of photoreceptors, each signal corresponding to light from one or more of the plurality of LEDs (Column 6 Line 56 – Column 7 Line 52, examiner notes that each photo diode outputs a specific value); determine a relative location of each of the plurality of LEDs and plurality of photoreceptors (Column 5 Lines 45-55);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a plurality of light emitting diodes (LEDs); receive a signal from each of the plurality of photoreceptors each signal corresponding to light from one or more of the plurality of LEDs; determine a relative location of each of the plurality of LEDs and plurality of photoreceptors as taught by Liu in the system of Babu in order to illuminate the head/helmet (Column 6 Lines 55-67), thus leading to an easier to track and thus more accurate system.

In claim 2, Babu does not disclose wherein the plurality of LEDs and plurality of photoreceptors are configured to operate in a wavelength invisible to a human eye.
Liu teaches wherein the plurality of LEDs and plurality of photoreceptors are configured to operate in a wavelength invisible to a human eye (Column 6 Lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the plurality of LEDs and plurality of photoreceptors are configured to operate in a wavelength invisible to a human eye as taught by Liu in the system of Babu in order to illuminate the head/helmet (Column 6 Lines 31-43 and 55-67), without effecting the users visual experience thus leading to an improved system.

In claim 3, Babu does not disclose wherein the plurality of LEDs and plurality of photoreceptors define sets of LEDs and photoreceptors, each set configured to operate in a distinct wavelength.
Liu teaches wherein the plurality of LEDs and plurality of photoreceptors define sets of LEDs and photoreceptors, each set configured to operate in a distinct wavelength (Column 14 Lines 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the plurality of LEDs and plurality of photoreceptors define sets of LEDs and photoreceptors, each set configured to operate in a distinct wavelength as taught by Liu in the system of Babu in order to illuminate the head/helmet (Column 6 Lines 55-67), thus leading to an easier to track and thus more accurate system.
In claim 6, Babu does not disclose a range restriction element associated with each LED in the plurality of LEDs.
Liu teaches a range restriction element associated with each LED in the plurality of LEDs (Column 6 Lines 5-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a range restriction element associated with each LED in the plurality of LEDs as taught by Liu in the system of Babu in order to set a detection band for the photoreceptors (Column 6 Lines 5-17), thus leading to a more accurate system.

In claim 8, Babu discloses wherein the plurality of photoreceptors are disposed at known locations on a helmet (Fig. 1, 102 and 101).

In claim 9, Babu does not disclose wherein the plurality of LEDs are disposed at known locations on a helmet.
Liu teaches wherein the plurality of LEDs are disposed at known locations on a helmet (Fig. 2, 260 and Fig. 3, 310).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the plurality of LEDs are disposed at known locations on a helmet as taught by Liu in the system of Babu in order to track movement (Column 6 Lines 5-17) thus leading to an improved system.

In claim 10, Babu discloses a method for correcting drift in an inertial head-tracking system (Par. 27-28 and 33 examiner notes that head pose is used to model helmet camera data Par. 35-36, which is used to determine drift for the IMU) comprising: receiving a signal from each of a plurality of photoreceptors (Par. 23),; determining a relative location (Par. 33, x, y, z) and plurality of photoreceptors; producing an estimated head pose based on the determined locations (Par. 33, PTW pose); receiving a determined head pose based on inertial head-tracking (Par. 36 “various IMU); comparing the estimated head pose to the determined head pose (Par. 36); and determining a drift correction factor based on the comparison (Par. 27-28 and 33 examiner notes that head pose is used to model helmet camera data Par. 35-36, which is used to determine drift for the IMU).
Babu does not explicitly disclose receiving a signal from each of a plurality of photoreceptors, each signal corresponding to light from one or more of a plurality of LEDs; determining a relative location of each of the plurality of LEDs.
Liu teaches receiving a signal from each of a plurality of photoreceptors (Fig. 3, 310 Column 6 Lines 56-67), each signal corresponding to light from one or more of a plurality of LEDs (Column 6 Line 56 – Column 7 Line 52, examiner notes that each photo diode outputs a specific value); determining a relative location of each of the plurality of LEDs (Column 5 Lines 45-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a plurality of light emitting diodes (LEDs); receive a signal from each of the plurality of photoreceptors each signal corresponding to light from one or more of the plurality of LEDs; determine a relative location of each of the plurality of LEDs and plurality of photoreceptors as taught by Liu in the system of Babu in order to illuminate the head/helmet (Column 6 Lines 55-67), thus leading to an easier to track and thus more accurate system.

In claim 11, Babu does not disclose wherein the plurality of LEDs and plurality of photoreceptors are configured to operate in a wavelength invisible to a human eye.
Liu teaches wherein the plurality of LEDs and plurality of photoreceptors are configured to operate in a wavelength invisible to a human eye (Column 6 Lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the plurality of LEDs and plurality of photoreceptors are configured to operate in a wavelength invisible to a human eye as taught by Liu in the system of Babu in order to illuminate the head/helmet (Column 6 Lines 31-43 and 55-67), without effecting the users visual experience thus leading to an improved system.

In claim 12, Babu does not disclose wherein the plurality of LEDs and plurality of photoreceptors define sets of LEDs and photoreceptors, each set configured to operate in a distinct wavelength.
Liu teaches wherein the plurality of LEDs and plurality of photoreceptors define sets of LEDs and photoreceptors, each set configured to operate in a distinct wavelength (Column 14 Lines 59-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the plurality of LEDs and plurality of photoreceptors define sets of LEDs and photoreceptors, each set configured to operate in a distinct wavelength as taught by Liu in the system of Babu in order to illuminate the head/helmet (Column 6 Lines 55-67), thus leading to an easier to track and thus more accurate system.

Claims 4-5, 7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Babu  in view of Liu and in further view of Bradski (US 2019/0094981 A1).
In claim 4, Babu in view of Liu discloses all of claim 1 Babu does not disclose wherein each LED in the plurality of LEDs is configured to flash at a distinct frequency.
Bradski teaches wherein each LED in the plurality of LEDs is configured to flash at a distinct frequency (Par. 153).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have each LED in the plurality of LEDs is configured to flash at a distinct frequency as taught by Nradski in the system of Babu and Liu in order to provide visual distinction of the different locations (Bradski Par. 152-153).

In claim 5, Babu in view of Liu discloses all of claim 1. Babu does not explicitly disclose further comprising a range restriction element associated with each photoreceptor in the plurality of photoreceptors.
Bradski teaches a range restriction element associated with each photoreceptor in the plurality of photoreceptors (Par. 1184 “range”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a range restriction element associated with each photoreceptor in the plurality of photoreceptors as taught by Nradski in the system of Babu and Liu in order to limit the area to where actions will be performed (Par. 1184), thus improving the accuracy of the system.

In claim 7, Babu in view of Liu discloses all of claim 1. Babu does not explicitly disclose wherein determining the relative location of each of the plurality of LEDs and plurality of photoreceptors comprises applying a trained neural network algorithm to the signals.
Bradski teaches wherein determining the relative location of each of the plurality of LEDs and plurality of photoreceptors comprises applying a trained neural network algorithm to the signals (Par. 684).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein determining the relative location of each of the plurality of LEDs and plurality of photoreceptors comprises applying a trained neural network algorithm to the signals as taught by Nradski in the system of Babu and Liu in order to train the system using real world data (Par. 684) thus leading to a more accurate system.

In claim 13, Babu in view of Liu discloses all of claim 1 Babu does not disclose wherein each LED in the plurality of LEDs is configured to flash at a distinct frequency.
Bradski teaches wherein each LED in the plurality of LEDs is configured to flash at a distinct frequency (Par. 153).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have each LED in the plurality of LEDs is configured to flash at a distinct frequency as taught by Nradski in the system of Babu and Liu in order to provide visual distinction of the different locations (Bradski Par. 152-153).

In claim 14, Babu in view of Liu discloses all of claim 1. Babu does not explicitly disclose wherein determining the relative location of each of the plurality of LEDs and plurality of photoreceptors comprises applying a trained neural network algorithm to the signals.
Bradski teaches wherein determining the relative location of each of the plurality of LEDs and plurality of photoreceptors comprises applying a trained neural network algorithm to the signals (Par. 684).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein determining the relative location of each of the plurality of LEDs and plurality of photoreceptors comprises applying a trained neural network algorithm to the signals as taught by Nradski in the system of Babu and Liu in order to train the system using real world data (Par. 684) thus leading to a more accurate system.

In claim 15, Babu in view of Liu discloses all of claim 1. Babu does not explicitly disclose wherein determining the drift correction comprises applying a trained neural network algorithm to the signals and the determined head pose.
Bradski teaches wherein determining the drift correction comprises applying a trained neural network algorithm to the signals and the determined head pose (Par. 684).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein determining the drift correction comprises applying a trained neural network algorithm to the signals and the determined head pose as taught by Nradski in the system of Babu and Liu in order to train the system using real world data (Par. 684) thus leading to a more accurate system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lahr; Weston J. et al. US 9891705 B1 Automatic boresighting of head-worn display; Koenck; Steven E. et al. US 9874931 B1 Head-tracking system and method; Wald; Daniel S. et al. US 10247613 B1 Optical head tracking and object tracking without the use of fiducials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865    


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
01/14/2022